SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period ended June 30, 2007 Or o Transition Report Pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file Number 000-17288 SECURE ALLIANCE HOLDINGS CORPORATION Delaware 75-2193593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2900 Wilcrest Drive, Suite 105 Houston, Texas 77042 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 783-8200 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant is a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of Common Stock outstanding as of the close of business on August 3, 2007 was 19,441,524. 1 SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Condensed Balance Sheets as of June 30, 2007 (unaudited) and September 30, 2006 3 Unaudited Condensed Statements of Operations for the Three and Nine Months Ended June 30, 2007 and 2006 4 Unaudited Condensed Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended June 30, 2007 and 2006 5 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended June 30, 2007 and 2006 6 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Certification Pursuant to Section 302 Certification Pursuant to Section 906 2 Table of Contents PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, 2007 September 30, 2006 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 1,162,564 $ 1,264,463 Certificates of deposit 11,177,567 — Restricted cash — 5,400,000 Marketable securities held-to-maturity — 4,899,249 Marketable securities available-for-sale 707,700 851,939 Interest and other receivables 116,036 220,689 Prepaid expenses and other assets 48,970 132,036 Assets held for sale, net of accumulated depreciation of $0 and $1,353,463, respectively — 6,312,663 Total current assets 13,212,837 19,081,039 Other assets 21,500 4,000 Total assets $ 13,234,337 $ 19,085,039 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 61,483 $ 221,295 Accrued interest payable — 2,000,000 Shares subject to redemption — 5,400,000 Other accrued liabilities — 61,610 Income tax payable 266,934 88,584 Liabilities held for sale — 3,636,369 Total current liabilities 328,417 11,407,858 Commitments and contingencies Shareholders’ Equity: Common stock, $.01 par value, authorized 100,000,000 shares; issued and outstanding 19,441,524 shares and 38,677,210 shares, respectively 194,415 386,772 Additional paid-in capital 29,948,226 30,782,187 Accumulated deficit (17,644,421 ) (24,043,717 ) Accumulated other comprehensive income 407,700 551,939 Total shareholders’ equity 12,905,920 7,677,181 Total liabilities and shareholders’ equity $ 13,234,337 $ 19,085,039 See accompanying Notes to Condensed Financial Statements. 3 Table of Contents SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Revenues $ — $ — $ — $ — Selling, general and administrative 288,932 662,730 909,853 2,655,647 Depreciation and amortization — — — 2,678 Operating loss (288,932 ) (662,730 ) (909,853 ) (2,658,325 ) Other income (expense): Reorganization fee paid to Laurus — — (6,508,963 ) — Gain on disposal of investment in 3CI pursuant to class-action settlement — 4,210,577 — 4,210,577 Interest income 167,161 21,960 484,386 140,891 Interest expense — — — (4,314,503 ) Gain on collection of receivable — — — 598,496 Gain on CCC bankruptcy settlement — — — 105,000 Other — — — (7,455 ) Total other income (expense) 167,161 4,232,537 (6,024,577 ) 733,006 Income (loss) from continuing operations (121,771 ) 3,569,807 (6,934,430 ) (1,925,319 ) Discontinued operations: Income from discontinued operations — 683,119 — 1,833,411 Gain (loss) on sale of ATM business — (76,403 ) — 3,536,106 Gain on sale of Cash Security business, net of taxes of $271,340 52,610 — 13,333,726 — Total discontinued operations 52,610 606,716 13,333,726 5,369,517 Net income (loss) $ (69,161 ) $ 4,176,523 $ 6,399,296 $ 3,444,198 Basic earnings (loss) per share: Income (loss) from continuing operations $ (0.01 ) $ 0.09 $ (0.35 ) $ (0.06 ) Income from discontinued operations — 0.02 0.68 0.17 Net income (loss) $ (0.01 ) $ 0.11 $ 0.33 $ 0.11 Weighted average common shares outstanding 19,441,524 38,677,210 19,604,535 31,754,133 Diluted earnings (loss) per share: Income (loss) from continuing operations $ (0.01 ) $ 0.09 $ (0.35 ) $ (0.06 ) Income from discontinued operations — 0.02 0.68 0.17 Net income (loss) $ (0.01 ) $ 0.11 $ 0.33 $ (0.11 ) Weighted average common and dilutive shares outstanding 19,441,524 38,710,044 19,673,148 31,786,967 See accompanying Notes to Condensed Financial Statements. 4 Table of Contents SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net Income (loss) $ (69,161 ) $ 4,176,523 $ 6,399,296 $ 3,444,198 Other comprehensive income (loss): Unrealized loss on marketable securities available-for-sale (40,440 ) 581,414 (144,239 ) 581,414 Unrealized gain on investment in 3CI — — — 90,855 Comprehensive income (loss) $ (109,601 ) $ 4,757,937 $ 6,255,057 $ 4,116,467 See accompanying Notes to Condensed Financial Statements. 5 Table of Contents SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 6,399,296 $ 3,444,198 Amortization of stock options issued to officers 79,709 — Expense related to issuance of stock pursuant to consulting agreement 10,000 — Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization — 2,678 Amortization of debt discount and financing costs — 4,078,738 Gain on disposal of investment in 3CI pursuant to class-action settlement — (4,210,577 ) Loss on disposal of fixed assets — 7,455 Changes in assets and liabilities: Trade accounts receivable, net — 250,000 Interest and other receivables 104,653 (925 ) Prepaid expenses and other assets 65,566 128,521 Income taxes payable 178,350 — Accounts payable and accrued liabilities (2,221,422 ) (246,393 ) Net cash flows used in discontinued operations (13,552,456 ) (5,329,076 ) Net cash used in operating activities (8,936,304 ) (1,875,381 ) Cash flows from continuing investing activities: Increase in time deposits (11,177,567 ) — Decrease in marketable securities held-to-maturity 4,899,249 — Proceeds from class-action settlement on investment in 3CI — 4,489,963 Net cash flows provided by discontinued investing activities 16,228,750 10,440,000 Net cash provided by investing activities 9,950,432 14,929,963 Cash flows from continuing financing activities: Redemption of shares held by Laurus (6,545,340 ) — Proceeds from exercise of warrants and options 29,313 — Repayments of notes payable — (2,767,988 ) Borrowings on revolver — 1,204,391 Payments on revolver — (1,204,391 ) Change in restricted cash 5,400,000 (5,400,000 ) Net cash flows provided by discontinued financing activities — — Net cash used in financing activities (1,116,027 ) (8,167,988 ) Net change in cash and cash equivalents (101,899 ) 4,886,594 Cash and cash equivalents at beginning of period 1,264,463 1,003,663 Cash and cash equivalents at end of period $ 1,162,564 $ 5,890,257 See accompanying Notes to Condensed Financial Statements. 6 Table of Contents SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) Supplemental disclosure of cash flow information: Cash paid for interest $ — $ 371,492 Cash paid for taxes $ 94,402 $ — Supplemental disclosure of non-cash investing activities: Conversion of debt into common stock held for redemption $ — $ 5,400,000 Unrealized (gain) loss on marketable securities available-for-sale $ (144,239 ) $ 581,414 Unrealized gain on 3CI investment $ — $ 90,855 Forgiveness of trade receivable in exchange for investment in available-for-sale securities $ — $ 300,000 See accompanying Notes to Condensed Financial Statements. 7 Table of Contents SECURE ALLIANCE HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) (1) Organization and Summary of Significant Accounting Policies Organization and Basis of Presentation Secure Alliance Holdings Corporation (the “Company,” “we,” “us,” or “our”) is a Delaware corporation which, through its wholly-owned subsidiaries, developed, manufactured, sold and supported automated teller machines (“ATMs”) and electronic cash security systems, consisting of the Timed Access Cash Controller (“TACC”) products and the Sentinel products (together, the “Cash Security” products), which were designed for the management of cash within various specialty retail markets, primarily in the United States. We completed the sale of our ATM business on January 3, 2006 and the sale of our Cash Security business on October 2, 2006 as described more fully in our Annual Report on Form 10-K for the fiscal year ended September 30, 2006. On October 2, 2006, we became a shell public company and have had substantially no operations since that time. It is the present intention of the Company to review its financial position and consider all available alternatives including without limitation the acquisition of a new business or alternatively, the possible dissolution of the Company and liquidation of its assets, the discharge of any remaining liabilities, and the eventual distribution of the remaining assets to shareholders. As management currently does not expect to liquidate the Company, we have classified the Company as a development stage company. The accompanying condensed interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, assuming we continue as a going concern, which contemplates the realization of the assets and the satisfaction of liabilities in the normal course of business, and are unaudited. In the opinion of management, the unaudited condensed interim financial statements include all adjustments, consisting only of normal, recurring adjustments, necessary for a fair presentation of the financial position as of June 30, 2007, the statements of operations and comprehensive income (loss) and the statements of cash flows for the nine months ended June 30, 2007 and 2006. Although management believes the unaudited interim disclosures in these condensed interim financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules of the Securities and Exchange Commission (the “SEC”). The unaudited results of operations for the three and nine months ended June 30, 2007 are not necessarily indicative of the results to be expected for any quarterly period or for the entire year ending September 30, 2007. The unaudited interim financial statements included herein should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 30, 2006. Securities held-to-maturity and securities available-for-sale Securities held-to-maturity are carried at amortized cost. Securities are designated as held-to-maturity only if the Company has the positive intent and ability to hold these securities to maturity. Securities available-for-sale are carried at fair value with the resulting unrealized gains or losses recorded in equity, net of tax. Premiums are amortized and discounts are accreted using the interest method over the estimated remaining term of the underlying security. (2) Discontinued Operations Sale of ATM Business On February 19, 2005, the Company and its wholly-owned subsidiary, Secure Alliance, L.P., entered into an Asset Purchase Agreement with NCR EasyPoint, a wholly owned subsidiary of NCR Corporation, for the sale of our ATM business. On December 28, 2005, the holders of 62.2% of our shares of outstanding common stock approved the NCR Asset Purchase Agreement. On January 3, 2006, we completed the ATM business sale. The total purchase price was approximately $10.4 million of which $8.2 million was paid to Laurus into a collateral account to be held by Laurus as collateral for the satisfaction of all monetary obligations payable to Laurus, $0.5 million was paid into an escrow account pending a post closing net asset value adjustment, and the remaining $1.7 million was paid to the Company to be used for necessary working capital. This transaction resulted in a book gain of approximately $3.5 million. 8 Table of Contents An analysis of the discontinued operations of the ATM business is as follows: DISCONTINUED OPERATIONS — ATM BUSINESS SELECTED OPERATING DATA (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net Sales $ — $ — $ — $ 3,847,874 Cost of sales — — — 2,592,268 Gross Profit — — — 1,255,606 Selling, general and administrative — — — 880,941 Depreciation and amortization — — — 46,048 Operating income — — — 328,617 Non-operating income — Net income $ — $ — $ — $ 328,617 Sale of Cash Security Business and Related Agreements with Laurus On September 25, 2006, the holders of a majority of shares of our outstanding common stock approved the sale of our electronic cash security business, consisting of (a) timed access cash controllers, (b) the Sentinel products, (c) the servicing, maintenance and repair of the timed access cash controllers or Sentinel products and (d) all other assets and business operations associated with the foregoing (the “Cash Security Business Sale”) to Sentinel Operating, L.P., a purchaser led by a management buyout team that included our former director and Interim Chief Executive Officer, Mark K. Levenick, and our former director, Raymond P. Landry. The Cash Security Asset Purchase Agreement provided for a cash purchase price of $15,500,000, less $100,000 as consideration for the Buyer assuming certain potential liability in connection with ongoing litigation, and less a working capital deficit adjustment of $1,629,968, resulting in a net purchase price of $13,770,032. In addition, Sentinel Operating L.P. paid a cash adjustment of $2,458,718 to the Company at closing. The Cash Security Business Sale was completed on October 2, 2006. During the nine months ended June 30, 2007, we recorded a gain on the sale of the Cash Security business of $13,333,726, which is net of taxes of $271,340. Pursuant to the Agreement Regarding the NCR Transaction and Other Asset Sales, dated November 26, 2004 (the “Asset Sales Agreement”), by and between the Company and Laurus Master Fund, Ltd. (“Laurus”), the Company agreed to pay to Laurus a portion of the excess net proceeds from the ATM business sale and the Cash Security Business Sale. On June 9, 2006, we and Laurus entered into the Laurus Termination Agreement which, among other things, provided for the payment of a sale fee of $8,508,963 to Laurus (the “Sale Fee”) in full satisfaction of all amounts payable to Laurus under the Asset Sales Agreement, including fees payable in respect of the ATM business sale and the Cash Security Business Sale. The Laurus Termination Agreement further provided that, upon payment of the Sale Fee and performance by the Company of its obligations under the Stock Redemption Agreement described below, neither the Company nor any of its subsidiaries will have any further obligation to Laurus. Further, each of the Company and Laurus has granted each other and their respective affiliates and subsidiaries reciprocal releases from and against any claims and causes of action that may exist. We and Laurus entered a Stock Redemption Agreement on January 12, 2006 and as subsequently amended. Pursuant to the terms of the Stock Redemption Agreement: we agreed, among other things, (i) to repurchase from Laurus, upon the closing of the Cash Security Business Sale, all shares of our common stock held by Laurus, and (ii) Laurus agreed to the cancellation as of the closing date of the Cash Security Business Sale of warrants it holds to purchase 4,750,000 shares of our common stock at an exercise price of $.30 per share, and not to exercise such warrants prior to the earlier to occur of September 30, 2006 and the date on which the Asset Purchase Agreement is terminated. Following the Cash Security Business Sale, on October 2, 2006, the Company applied the net purchase price, the cash adjustment, and $5,400,000 in proceeds (together with accrued interest of $206,799) from the ATM business sale, to pay the following amounts to Laurus: (i) $8,508,963 pursuant to the terms of the Laurus Termination Agreement and (ii) $6,545,340 representing the purchase from Laurus by the Company of 19,251,000 shares of Company common stock pursuant to the terms of the Stock Redemption Agreement. Following both such payments to Laurus, the Company received $6,781,246 in net proceeds from the Cash Security Business Sale. 9 Table of Contents On October 2, 2006, following the foregoing payments to Laurus pursuant to the terms of the Laurus Termination Agreement and the Stock Redemption Agreement, no further fees remained payable by the Company to Laurus and, to our knowledge, Laurus does not own any shares of the Company. We classified the Cash Security business as a discontinued operation for the three months and nine months ended June 30, 2006. We classified the Cash Security business as Assets Held for Sale as of September 30, 2006. An analysis of the discontinued operations of the Cash Security business is as follows: DISCONTINUED OPERATIONS — CASH SECURITY BUSINESS SELECTED BALANCE SHEET DATA (UNAUDITED) June 30, 2007 September 30, 2006 ASSETS Current Assets: Cash and cash equivalents $ — $ 2,048,275 Trade accounts receivable, net of allowance of approximately $0 and $45,000, respectively — 1,591,522 Inventories — 2,051,764 Prepaid expenses and other — 73,089 Total current assets — 5,764,650 Property, plant and equipment, at cost — 316,608 Accumulated depreciation — (18,595 ) Net property, plant and equipment — 298,013 Other assets — 250,000 Total assets $ — $ 6,312,663 LIABILITIES Current Liabilities: Current maturities $ — $ 1,981 Accounts payable — 1,514,731 Other accrued expenses — 2,098,675 Total current liabilities — 3,615,387 Long-term debt, net of current maturities — 20,982 Total liabilities $ — $ 3,636,369 10 Table of Contents DISCONTINUED OPERATIONS — CASH SECURITY BUSINESS SELECTED OPERATING DATA (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net Sales $ — $ 4,256,773 $ — $ 11,986,516 Cost of sales — 2,464,820 — 7,292,293 Gross Profit — 1,791,953 — 4,694,223 Selling, general and administrative — 1,084,417 — 3,159,182 Depreciation and amortization — 23,972 — 28,685 Operating income — 683,564 — 1,506,356 Non-operating expense — (445 ) — (1,562 ) Net income $ — $ 683,119 $ — $ 1,504,794 (3) Accounting policies related to Discontinued Operations which are Classified as Assets Held for Sale and discontinued operations Inventories Inventories are stated at the lower of cost or market. Cost is determined using the standard cost method and includes materials, labor and production overhead which approximates an average cost method. Reserves are provided to adjust any slow moving materials or goods to net realizable values. Warranties Certain products were sold under warranty against defects in materials and workmanship for a period of one to two years. A provision for estimated warranty costs is included in accrued liabilities and is charged to operations at the time of sale. Accounts Receivable We had significant investments in billed receivables as of September 30, 2006. Billed receivables represent amounts billed upon the shipments of our products under our standard contract terms and conditions. Allowances for doubtful accounts and estimated non-recoverable costs primarily provide for losses that may be sustained on uncollectible receivables and claims. In estimating the allowance for doubtful accounts, we evaluate our contract receivables and thoroughly review historical collection experience, the financial condition of our customers, billing disputes and other factors. When we ultimately conclude that a receivable is uncollectible, the balance is charged against the allowance for doubtful accounts. Revenue Recognition Revenues are recognized at the time products are shipped to customers. We have no continuing obligation to provide services or upgrades to our products, other than a warranty against defects in materials and workmanship. We only recognize such revenues if there is persuasive evidence of an arrangement, the products have been delivered; there is a fixed or determinable sales price and a reasonable assurance of our ability to collect from the customer. Our products contain imbedded software that is developed for inclusion within the equipment. We have not licensed, sold, leased or otherwise marketed such software separately. We have no continuing obligations after the delivery of our products and we do not enter into post-contract customer support arrangements related to any software embedded into our equipment. Research and Development Costs Research and development costs are expensed as incurred. Research and development costs charged to expense were $0 and $239,642 for the quarters ended June 30, 2007 and 2006, respectively. 11 Table of Contents Shipping and Handling Costs There were no Shipping and handling costs billed to customers during the quarter ended June 30, 2007 and a total of $107,070 for the quarter ended June 30, 2006. We incurred no shipping and handling costs for the quarter ended June 30, 2007 and $118,324 for the quarter ended June 30, 2006. The net expense of $0 and $11,254 is included in selling expenses in the accompanying statement of operations for the quarters ended June 30, 2007 and 2006, respectively. (4) Earnings Per Share The following is a reconciliation of the numerators and denominators of the basic and diluted earnings per share computation: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Income (loss) from continuing operations $ (121,771 ) $ 3,569,807 $ (6,934,430 ) $ (1,925,319 ) Income from discontinued operations 52,610 606,716 13,333,726 5,369,517 Net income (loss) $ (69,161 ) $ 4,176,523 $ 6,399,296 $ 3,444,198 Weighted average common shares outstanding (denominator for basic earnings per share) 19,441,524 38,677,210 19,604,535 31,754,133 Dilutive shares outstanding — 32,834 68,613 32,834 Weighted average common and dilutive shares outstanding 19,441,524 38,710,044 19,673,148 31,786,967 Basic earnings per share : From continuing operations $ (0.01 ) $ 0.09 $ (0.35 ) $ (0.06 ) From discontinued operations $ — $ 0.02 $ 0.68 $ 0.17 Diluted earnings per share: From continuing operations $ (0.01 ) $ 0.09 $ (0.35 ) $ (0.06 ) From discontinued operations $ — $ 0.02 $ 0.68 $ 0.17 Earnings per share data for all periods presented have been computed pursuant to SFAS No. 128, “Earnings Per Share” that requires a presentation of basic earnings per share (basic EPS) and diluted earnings per share (diluted EPS). Basic EPS excludes dilution and is determined by dividing income available to common stockholders by the weighted average number of common shares outstanding during the period. Diluted EPS reflects the potential dilution that could occur if securities and other contracts to issue common stock were exercised or converted into common stock. As of June 30, 2007, we had outstanding options to purchase 1,900,000 shares, of which none were exercisable, and we had outstanding warrants to purchase 697,500 shares at exercise prices ranging from $0.40 to $0.68 per share.Excluded from the computation of diluted EPS for the three months ended June 30, 2007 were warrants to purchase 500,000 shares at an exercise price of $0.68 per share as they would be anti-dilutive. Excluded from the computation of diluted EPS for the nine months ended June 30, 2007 were options to purchase 1,900,000 shares of common stock at a weighted average price of $0.62 per share, options to purchase 620,900 shares of common stock at a weighted average price of $1.28 per share and warrants to purchase 500,000 shares of common stock at an exercise price of $0.68, as they would be anti-dilutive. Included in the computation of diluted EPS for the nine months ended June 30, 2007 are options to purchase 27,250 shares at an exercise price of $0.25 per share, warrants to purchase 50,000 shares of common stock at an exercise price of $0.45, and warrants to purchase 197,500 shares of common stock at an exercise price of $0.40. As of June 30, 2006, we had outstanding options covering an aggregate of 648,150 shares of common stock, of which 424,000 shares were exercisable. We also had outstanding warrants covering an aggregate of 5,890,000 shares of common stock. Included in the computation of diluted EPS for the three months ended June 30, 2006 are options to purchase 199,150 shares of common stock at a weighted average price of $0.25 per share and excluded from the computation are options to purchase 449,000 shares of common stock as they would be anti-dilutive. Excluded from the computation of diluted EPS for the three months ended June 30, 2006 are warrants covering an aggregate of 5,890,000 shares of common stock with exercise prices ranging from $.30 to $.40 as they would be anti-dilutive. Excluded from the computation of diluted EPS for the nine months ended June 30, 2006 are options to purchase 199,150 shares of common stock with a weighted average price of $0.25 per share and outstanding warrants covering an aggregate of 5,890,000 shares of common stock with exercise prices ranging from $.30 to $.40 as they would be anti-dilutive. 12 Table of Contents (5) Marketable Securities Available- for- Sale We owned 2,022,000 shares of the common stock of Cashbox plc pursuant to our exercise of the Share Warrant Agreement in September 2005. On or about March 27, 2006, shares of Cashbox plc began trading on the AIM Market of the London Stock Exchange (the “Exchange”). Prior to Cashbox plc going public, we considered their shares not marketable, thus the shares were carried at cost. Since the shares are now public and market value is readily available, we determined the market value of the shares as of June 30, 2007 and pursuant to SFAS No. 115 “Accounting for Investments in Equity and Debt Securities” we classified these shares as available for sale. Pursuant to the SFAS No. 115 the unrealized change in fair value during the three months and nine months ended June 30, 2007 was excluded from earnings and recorded net of tax as other comprehensive income. At June 30, 2007, our common stock in Cashbox plc was recorded at a fair value of $707,700. Unrealized losses on these shares of common stock were added to shareholders’ equity and were $(40,440) and $(144,239) for the three months and nine months ended June 30, 2007, respectively. As of June 30, 2007, we were restricted from selling any shares until the second anniversary of its admission to the Exchange unless we (i) consult with Cashbox’s primary broker prior to the disposal of any shares and (ii) effect the disposal of the shares through Cashbox’s primary broker from time to time and in such manner as such broker may require with a view to the maintenance of an orderly market in the shares of Cashbox. (6) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), which amends SFAS No. 123 and supersedes APB Opinion No. 25. SFAS No. 123(R) requires compensation expense to be recognized for all share-based payments made to employees based on the fair value of the award at the date of grant, eliminating the intrinsic value alternative allowed by SFAS No. 123. Generally, the approach to determining fair value under the original pronouncement has not changed. However, there are revisions to the accounting guidelines established, such as accounting for forfeitures that will change our accounting for stock-based awards in the future. The statement allows companies to adopt its provisions using either of the following transition alternatives: § The modified prospective method, which results in the recognition of compensation expense using SFAS 123(R) for all share-based awards granted after the effective date and the recognition of compensation expense using SFAS 123 for all previously granted share-based awards that remain unvested at the effective date; or § The modified retrospective method, which results in applying the modified prospective method and restating prior periods by recognizing the financial statement impact of share-based payments in a manner consistent with the pro forma disclosure requirements of SFAS No. 123. The modified retrospective method may be applied to all prior periods presented or previously reported interim periods of the year of adoption. We adopted SFAS No. 123(R) on October 1, 2005, using the modified prospective method. This change in accounting has not materially impacted our financial position. We applied the fair-value criteria established by SFAS No. 123(R) to stock option grants which was a decrease to net income of approximately $69,499 and $79,709 for the three months and nine months ended June 30, 2007.The total unrecognized compensation cost for unvested stock options outstanding at June 30, 2007 is $966,176.Approximately $30,000 per month will be recognized over the subsequent thirty-two months, resulting in an expense period of three years. We recognize expense related to stock options and other types of equity-based compensation and such cost must be recognized over the period during which an employee is required to provide service in exchange for the award. The requisite service period is usually the vesting period. The standard also requires us to estimate the number of instruments that will ultimately be issued, rather than accounting for forfeitures as they occur. Common Stock Options issued during the nine months ended June 30, 2007: Options Expiration Date Exercise Price Relative Fair Value (1) Jerrell G. Clay (1) 950,000 03/21/2017 0.62 $ 543,472 Stephen P. Griggs (1) 950,000 03/21/2017 0.62 543,472 Outstanding options as of June 30, 2007 1,900,000 $ 1,086,944 13 Table of Contents Value calculated using Black-Scholes: Stock Price At Issuance Expected Term Volatility Risk Free Rate (1) Variables $ 0.62 3 years 198 % 7.5 % Employee Stock Option Plan We adopted a Long-Term Incentive Plan in 1997 (the “1997 Plan”) pursuant to which our Board of Directors may grant stock options to officers and key employees. The 1997 Plan, as amended, authorizes grants of options to purchase up to 2,000,000 shares of our common stock. Options are granted with an exercise price equal to the fair market value of the common stock at the date of grant. Options granted under the 1997 Plan vest over four-year periods and expire no later than 10 years from the date of grant. Under the 1997 Plan, there were 648,150 options outstanding and 1,310,800 shares available for grant at September 30, 2006. During the nine months ended June 30, 2007, 620,900 options were canceled, 27,250 options were exercised and 1,900,000 options were granted leaving 28,450 shares available for stock option grants as of June 30, 2007. The fair value of the 1,900,000 options granted during the nine months ended June 30, 2007 was $0.57 per share. Combined stock option activity during the nine months ended June 30, 2007 was as follows: Number of Shares Weighted Average Exercise Price Balance at September 30, 2006 648,150 $ 1.24 Granted 1,900,000 0.62 Exercised (27,250 ) 0.25 Canceled (620,900 ) 1.28 Balance at June 30, 2007 1,900,000 0.62 (7) Status of Company It is the present intention of the Company to review its financial position and consider all available alternatives including without limitation the acquisition of a new business or alternatively, the possible dissolution of the Company and liquidation of its assets, the discharge of any remaining liabilities, and the eventual distribution of the remaining assets to shareholders. Although management currently does not expect to liquidate the Company, if it later determines that liquidation is in the best interest of shareholders, such action will require the approval of the holders of a majority of the Company’s then outstanding shares of common stock. If liquidation does occur there can be no assurances as to the amount of liquidation proceeds that might eventually be distributed to shareholders. 14 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS You should read the following discussion and analysis together with our financial statements and notes thereto and the discussion“Management’s Discussion and Analysis of Financial Condition and Results ofOperations,” “Risk Factors” and “Forward-Looking Statements” included in our2006 Annual Report on Form 10-K for the Fiscal Year Ended September 30, 2006. The following informationcontains forward-looking statements, which are subject to risks anduncertainties. Should one or more of these risks or uncertainties materialize,actual results may differ from those expressed or implied by theforward-looking statements. General On October 2, 2006 we completed the Cash Security Business Sale. The Cash Security Asset Purchase Agreement provided for a cash purchase price of $15,500,000, less $100,000 as consideration for the buyer, Sentinel Operating, L.P. assuming certain potential liability in connection with ongoing litigation and less a working capital deficit adjustment of $1,629,968, which resulted in a net purchase price of $13,770,032. In addition, Sentinel Operating, L.P. paid a cash adjustment of $2,458,718 to us at closing. We applied the net purchase price, the cash adjustment, and $5,400,000 in proceeds (together with accrued interest of $206,799) from the ATM business sale, to pay the following amounts to Laurus: (i) $8,508,963 pursuant to the terms of the Laurus Termination Agreement and (ii) $6,545,340 representing the purchase from Laurus by us of 19,251,000 shares of our common stock pursuant to the terms of the Stock Redemption Agreement. Following both such payments to Laurus, we received $6,781,245 in net proceeds from the Cash Security Business Sale. At June 30, 2007, we had approximately $12.3 million of cash, cash equivalents and certificates of deposit. Results of Operations Since October 2, 2006, we have had substantially no operations. Operating Segments We conducted business within one operating segment, principally in the United States. Product Net Sales for ATM Business and Cash Security Business A breakdown of net sales by individual product line is provided in the following table: Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 ATM Business $ — $ — — $ 3,847,874 Cash Security Business: TACC — 1,204,971 — 3,085,663 Sentinel — 2,755,547 — 7,759,810 Parts & Other — 296,255 — 1,141,043 Total Cash Security Business $ — $ 4,256,773 — $ 11,986,516 Gross Profit, Operating Expenses and Non-Operating Items Continuing Operations Due to the sale of our ATM business and our Cash Security business, the results of continuing operations consist of corporate overhead. An analysis of continuing operations and assets and liabilities is provided in the following tables: 15 Table of Contents CONTINUING OPERATIONS SELECTED BALANCE SHEET DATA (UNAUDITED) June 30, 2007 September 30, 2006 ASSETS Current Assets: Cash and cash equivalents $ 1,162,564 $ 1,264,463 Certificates of deposit 11,177,567 — Restricted cash — 5,400,000 Marketable securities held-to-maturity — 4,899,249 Marketable securities available-for-sale 707,700 851,939 Other receivables 116,036 220,689 Prepaid expenses and other 48,970 132,036 Total current assets 13,212,837 12,768,376 Other assets 21,500 4,000 Total assets $ 13,234,337 $ 12,772,376 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 61,483 221,295 Accrued interest payable — 2,000,000 Shares subject to redemption — 5,400,000 Income tax payable 266,934 88,584 Other accrued liabilities — 61,610 Total current liabilities $ 328,417 $ 7,771,489 CONTINUING OPERATIONS SELECTED OPERATING DATA (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Revenues $ — $ — $ — $ — Selling, general and administrative 288,932 662,730 909,853 2,655,647 Depreciation and amortization — — — 2,678 Operating loss (288,932 ) (662,730 ) (909,853 ) (2,658,325 ) Other income (expense): Reorganization fee paid to Laurus — — (6,508,963 ) — Interest income 167,161 21,960 484,386 140,891 Interest expense, net — — — (4,314,503 ) Gain on investment in 3CI — 4,210,577 — 4,210,577 Gain on collection of receivable — — — 598,496 Gain on CCC bankruptcy settlement — — — 105,000 Other — — — (7,455 ) Total other income (expense) 167,161 4,232,537 (6,024,577 ) 733,006 Income (loss) from continuing operations $ (121,771 ) $ 3,569,807 $ (6,934,430 ) $ (1,925,319 ) 16 Table of Contents Quarter Ended June 30, 2007 Compared with the Quarter Ended June 30, 2006 Selling, general and administrative expenses for the quarter ended June 30, 2007 deceased by $0.4 million due to lower professional fees as a result of the sale of both the ATM business and the Cash Security business. Depreciation and amortization expense for the quarters ended June 30, 2007 and 2006 was $0. This was due to the closure of the corporate office on March 31, 2006. Interest income increased by $0.1 million from the quarter ended June 30, 2007 to the quarter ended June 30, 2007.The increase was due to higher levels of interest earned on surplus cash as a result of the ATM business sale. Income tax expense (benefit). In assessing the realizability of deferred tax asset, management considers whether it is more likely than not, that some portion or all of the deferred tax assets will be realized. We had established a valuation allowance for deferred tax assets to the extent such amounts are not utilized to offset existing deferred tax liabilities reversing in the same periods. We recorded a net loss from continuing operations of $0.1 million and $3.6 million for the quarters ended June 30, 2007 and 2006, respectively. Nine Months Ended June 30, 2007 Compared to the Nine Months Ended June 30, 2006 Selling, general and administrative expense for the nine months ended June 30, 2007 were $0.9 million compared with $2.7 million for the nine months ended June 30, 2006. This decrease is primarily related to lower professional fees as a result of the sale of both the ATM business and the Cash Security business. Depreciation and amortization for the nine months ended June 30, 2007 and 2006 were $0 and $2,678, respectively. The decrease was due to the closure of the corporate office on March 31, 2006. Interest expense was $0 for the nine months ended June 30, 2007 and $4.2 million for the nine months ended June 30, 2006.Interest expense for the nine months ended June 30, 2006 included three months of amortization related to debt discount and other deferred debt issuance costs in the amount of $985,827, and a one-time charge in January 2006 of approximately $3.1 million of debt discount and deferred debt issuance costs as a result of the early extinguishment of the Laurus debt. Income tax expense (benefit). In assessing the realizability of deferred tax asset, management considers whether it is more likely than not some portion or all of the deferred tax assets will be realized. We have established a valuation allowance for such deferred tax assets to the extent such amounts are not utilized to offset existing deferred tax liabilities reversing in the same periods. We recorded a net loss from continuing operations of $(6.9) million and $(1.9) million for the nine months ended June 30, 2007 and 2006, respectively. The significant change in net loss is primarily a result of the $6.5 million reorganization fee paid to Laurus partially offset by interest income of $0.5 millionduring the nine months ended June 30, 2007. Discontinued Operations (ATM Business) An analysis of the discontinued operations of the ATM business is as follows: 17 Table of Contents DISCONTINUED OPERATIONS — ATM BUSINESS SELECTED OPERATING DATA (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net Sales $ — $ — $ — $ 3,847,874 Cost of sales — — — 2,592,268 Gross Profit — — — 1,255,606 Selling, general and administrative — — — 880,941 Depreciation and amortization — — — 46,048 Net income $ — — $ — $ 328,617 There were no operations from the ATM business during the quarters ended June 30, 2007 and 2006 due to the sale of the ATM business on January 3, 2006; however $3,536,105 was recognized as a gain on sale of the ATM business during the nine months ended June 30, 2006. Discontinued Operations (Cash Security Business) We completed the Cash Security Business Sale on October 2, 2006. We classified the Cash Security business as a discontinued operation for the three months and nine months ended June 30, 2006. We classified the Cash Security business as Assets Held for Sale as of September 30, 2006.An analysis of the discontinued operations of the Cash Security business is as follows: DISCONTINUED OPERATIONS — CASH SECURITY BUSINESS SELECTED BALANCE SHEET DATA (UNAUDITED) June 30, 2007 September 30, 2006 ASSETS Current Assets Cash and cash equivalents $ — $ 2,048,275 Trade accounts receivable, net of allowance of approximately $0 and $45,000, respectively — 1,591,522 Inventories — 2,051,764 Prepaid expenses and other — 73,089 Total current assets — 5,764,650 Property, plant and equipment, at cost — 316,608 Accumulated depreciation — (18,595 ) Net property, plant and equipment — 298,013 Other assets — 250,000 Total assets $ — $ 6,312,663 LIABILITIES Current Liabilities: Current maturities $ — $ 1,981 Accounts payable — 1,514,731 Other accrued expenses — 2,098,675 Total current liabilities — 3,615,387 Long-term debt, net of current maturities — 20,982 Total liabilities $ — $ 3,636,369 18 Table of Contents DISCONTINUED OPERATIONS — CASH SECURITY BUSINESS SELECTED OPERATING DATA (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net Sales $ — $ 4,256,773 $ — $ 11,986,516 Cost of sales — 2,464,820 — 7,292,291 Gross Profit — 1,791,953 — 4,694,225 Selling, general and administrative — 1,084,417 — 3,159,185 Depreciation and amortization — 23,972 — 28,685 Operating income — 683,564 — 1,506,355 Non-operating expense — (445 ) — (1,561 ) Net income $ — $ 683,119 $ — $ 1,504,794 Quarter Ended June 30, 2007 Compared to the Quarter Ended June 30, 2006 Net Sales from the Cash Security business were $0 for the quarter ended June 30, 2007 and $4.3 million for the quarter ended June 30, 2006. The decrease is a result of the completion of the Cash Security Business Sale. Gross profit on product sales for the quarter ended June 30, 2007 was $0 compared with $1.8 million for the quarter ended June 30, 2006. Gross profit as a percentage of sales was 42% for the quarter ended June 30, 2006. The decrease in gross profit is due to the completion of the Cash Security business sale. Selling, general and administrative expenses were $0 for the quarter ended June 30, 2007 compared with $1.1 million for the same period of the prior year. The decrease is due to the completion of the Cash Security Business Sale. Depreciation and amortization expense for the quarters ended June 30, 2007 and June 30, 2006 was $0 and $23,972, respectively. The decrease is due to the completion of the Cash Security Business Sale. Nine Months Ended June 30, 2007 Compared to the Nine Months Ended June 30, 2006 Net Sales from the Cash Security business were $0 for the nine months ended June 30, 2007 compared with net sales of $12.0 million in the same period of the prior year. This decrease is due to the completion of the Cash Security Business Sale. Gross profit on product sales was $0 for the nine months ended June 30, 2007 compared with $4.7 million during the same period of the prior year. The decrease is due to the completion of the Cash Security Business Sale.
